145.	The new President (of the General Assembly) is an experienced diplomat who has served with distinction both inside and outside the United Nations. That background will enable him to guide us with the right decisions in this difficult year. As an indication of his capacity for achievement, I would cite the fact that he personally participated in the talks that led to a spectacular increase in the commercial relations between
our two countries over the past five years. I therefore welcome his election and also commend the performance of his predecessor.
146.	With great pleasure, I warmly salute Vanuatu and Belize on their independent status among the brotherhood of nations.
147.	In many ways, 1981 has so far been a precarious year for the international community. Feelings of unease and foreboding, foreseen last year, continue to pervade the international stage. The miasma of tension has inevitably increased with the appearance of new problems; it has also been exacerbated by our collective inability to solve longstanding ones.
148.	Crucial elements of international behavior  which held out some promise throughout most of the last decade have been fundamentally if not irreversibly altered.
149.	Detente has withered as a result of a multiplicity of factors, not least through foreign military intervention in Afghanistan. It is now frozen by the icy blasts emerging from a new cold war mentality between the superPowers. Confrontation seems to be preferred to negotiation. Traditional rules of conduct among nations are under question.
150.	Perhaps most alarming of all, there is a growing tendency to regard atomic explosives as everyday weapons to be openly brandished and for their use considered to be as a viable option. Important issues such as human rights, welfare and development have been relegated to a subordinate position.
151.	Unbelievably, the potentially cataclysmic dangers inherent in this evolving situation seem to receive scant attention in responsible Government circles preoccupied by national priorities. Even more ominously, in countries where freedom of expression is rightly considered sacrosanct, articulate spokesmen are dismissing the increasing popular outcry against projected weapons systems and against dangerous new strategic doctrines as being at best inspired by a well-orchestrated propaganda campaign organized from outside those countries or at worst as "appeasement". Those of us, individuals or nations, who singly or collectively dare protest our unwanted role as pawns in the strategic danse macabre between the superPowers are routinely ridiculed as outright pacifists or dismissed as heretical voices crying in the wilderness.
152.	Yet, as understanding of the dangers involved increases, these popular movements are bound to grow. For as long as they are genuine and spontaneous, they should be encouraged throughout the world, and the United Nations needs to play a fa more assertive role in providing accurate and easily readable information on these questions of such vital importance to human survival.
153.	Last year I mentioned the growing fear that mankind would suffer a nuclear exchange in the timespan of the current generation. Recent developments have shown that this fear is no deviant flight of public fancy. The bilateral arms control process has been largely replaced by candidly bellicose statements. Today we face a situation where far-reaching foreign policy decisions for the future are being molded by reference to military hardware.
154.	The present psychosis of insecurity and tension will dangerously restrict the real options available in the future. Experience has shown that no sooner is a weapons system devised than its deployment is rationalized. The prospect of rendering arms control even more illusory than it has been in the past is therefore very real.
155.	In his report on the work of the Organization [A/36/1], the Secretary General has comprehensively and accurately drawn the parameters of the major problems on which we have expended so much energy, unfortunately to little avail. The report must serve as our blueprint for action. The Secretary General again merits our appreciation for his unstinting efforts, and his promptings should not fall on deaf ears. I shall refrain from dwelling on every point of his analysis, but there are some areas which really call for comment, albeit brief.
156.	Apart from the revolting folly and danger of the spiraling nuclear arms race, it should be evident by now that the massive injection of sophisticated weaponry into so many highly sensitive areas of the world provides no stability, but instead heightens tension and jeopardizes political solutions.
157.	The most striking example of the futility and cost of this approach is provided by the Middle East. Today's tragic event grimly underlines this point. Fed by lavish supplies of sophisticated weaponry, actions on the spot have succeeded only in fueling the fires of resentment and alienation, even when major conflict has been contained.
158.	Impervious to worldwide criticism, Israel has relentlessly pressed ahead with longterm and ever-increasing land-seizure operations in the occupied territories. One controversial plan envisages the settlement of 3GC,000 Israelis there by the turn of the century. The status of Jerusalem is grossly violated.
159.	These tactics will afford neither peace nor repose for Israel and its neighbors. The process of colonization contemptuously flaunts a series of unanimous resolutions of the Security Council. Without doubt, Israel's Draconian impression will perpetuate the present cycle of unrest.
160.	And Lebanon, once an island of democracy and tranquility in the region, has been caught in the web of violence. It has been bombed relentlessly and its territory violated with little regard for the lives of civilians. Hie Iraqi nuclear reactor, subject to IAEA safeguards, has been subjected to an Israeli attack in a new and ominous development with worldwide implications.
161.	The shortsighted attempt to leave out the leaders of the Palestinian people in the search for a lasting peace is undemocratic, unjust and unrealistic. The recognized rights of the Palestinian people cannot be ignored in this day and age. They are a separate people with a legitimate right to their own homeland, like any other existing State in the family of nations. For far too long the PLO has been excluded from the negotiating process. As the authentic representative of the people of Palestine, it must be actively involved in the determination of its own destiny.
162.	The situation in Korea is another example. The popular movement for reunification is stifled. Foreign troops remain on Korea's soil, their weapons constantly modernized, and there are fears of nuclear complications. Tension remains high, and political initiatives are consequently inhibited.
163.	Similarly, the consequences of the illegal, foreign, armed intervention in sensitive areas such as Cyprus, Kampuchea and Afghanistan continue to complicate and retard the prospects of indigenous, democratic progress, free from outside interference.
164.	Meanwhile, the victims of apartheid languish under an obscene system, shortchanged by the caprices of big business and power-politics. The disinherited of this earth die of hunger, malnutrition and illiteracy. For every ounce of life-sustaining food that those people crave, an unresponsive world recklessly squanders thousands of tons of death-dealing weaponry.
165.	As if old problems were not enough, unfortunately new areas of bigPower confrontation are emerging. The dramatic buildup of superPower naval forces in the Indian Ocean over the past few years is causing growing concern among the 36 countries in the region. The Indian Ocean is being rapidly transformed into a vast military naval playground. Those ambitious deployments do not augur well for the zone-of-peace objectives in that and other promising areas.
166.	The economic and social consequences of the arms race obviously harm irreparably prospects for implementation of a new international economic order based on justice, equity and cooperation. As an island developing country, Malta is all too aware of the myriad difficulties facing the developing world.
167.	At this crucial point we express the hope that the silence on the North-South dialog will at least, and at last, be broken. Recent authoritative studies have proved invaluable and as yet unsurpassed signposts to further action. Those signposts have so far been virtually ignored in the quarters to which they were principally directed. Notwithstanding their shortcomings, however, those reports must remain the basis in the search for just political and economic change.
168.	Those are some of the most intractable political problems, inherited from the past, in which the major Powers are involved with diametrically opposed policies. But results are disheartening, even in comparatively new fields of human endeavor. The negotiations on the Convention of the Law of the Sea are still deferred, and the expected results fall far short of Malta's original expectations. The proposed convention has sanctioned an unabashed ocean-ward expansion by coastal States, severely eroding' the area originally conceived as the common heritage of mankind, thus deferring benefits to developing and landlocked countries for many years.
169.	Despite this erosion, however, we recognize that the negotiations represent a broad consensus amongst nations and, while pointing out its evident shortcomings, we still hope that the convention will be agreed to by all countries without exception next year. We also trust that there will be no national legislation which will in effect dilute the convention and its universal objectives.
170.	The question of remnants of war was included in the agenda of the Assembly [see item 69 j], and has been for several years now. We are encouraged by the fact that the international community overwhelmingly recognizes that countries have the responsibility of removing at their own expense, remnants which they planted, and also that States responsible should make available maps and other relevant information concerning the location and type of remnants of war they left behind.
171.	We now feel that this matter, which is assuming critical importance for many developing countries, should be taken up more forcefully as a priority item, perhaps through the convening of an international conference at an early date, so that matters can be analyzed in depth.
172.	Many countries throughout the world are suffering severe economic consequences from the extensive use of explosives during and after the last war, and it is only fair that those responsible should help in removing the adverse consequences of their actions in countries which were the helpless victims of war waged on, or over, their national territory by outside Powers.
173.	My own country is one of them. It was the most heavily bombed area during the last world war. In addition, against the advice of the elected Maltese representatives, and with knowledge and foresight of the dangerous and long-lasting consequences, the British Government for several years used the island of Filfla, off the coast of Malta, as a training-ground for aerial bombing. As a result of these combined factors, the seabed surrounding Malta, particularly that of our harbors, and the surface area of Filfla are littered with hundreds of thousands of unexploded bombs, in addition to the wrecks of several surface ships that were victims of the vicious bombardment. In fact, only last week a citizen of Malta fell victim, in the prime of his life, to one of those bombs.
174.	These hazardous remnants of war are seriously impeding our efforts at economic development, particularly as regards deepening our harbors in order to attract the shipping of the future. Patient bilateral contacts with the British Government to secure help and redress in locating and removing the dangerous war material they left behind have proved unavailing. As a result, Britain, even after its departure from Malta, is in effect impeding us from utilizing our territory to its maximum potential. We have raised this matter before the Council of Europe, and a fact-finding mission has recently visited Malta to determine for itself the gravity of the situation and to report thereon.
175.	We shall follow up matters in the Council of Europe, but. we also intend to give more details in the Second Committee when the report of the Governing Council of UNEP is discussed, and we trust that there will be a positive response and effective action to deal with serious problems of this nature.
176.	In the social field, questions covering Shakespeare's seven ages of man from childhood, youth and adulthood to old age are being discussed in the United Nations. In that regard at least we can discern encouraging signs of positive interest.
177.	The International Year of Disabled Persons is drawing to a close. The interest generated by activities around the world in favor of the less fortunate members of human society will undoubtedly remain. We look forward to a fitting climax to these activities when the Assembly takes up the item in plenary meeting later on in the session.
178.	The cause of the elderly and the aged is one which my country has been championing for a number of years. The World Assembly on Aging is now envisaged for 1982, and the Advisory Committee to prepare for that event has already held a preliminary meeting this year. More work has to be done, and I expect the Assembly will give the Advisory Committee the necessary time and means to complete its work for the World Assembly.
179.	The problems of the elderly are intimately associated with social and economic development for many nations. The foresight of the United Nations with regard to this question is timely, for by the turn of the century the problem of the elderly and the aged could assume serious dimensions for many developing countries. Action taken now will therefore alleviate economic and social disruption in the future. The World Assembly on Aging should therefore highlight needs and plan for the future.
180.	It is not . only world organizations that founder on the rocks of EastWest confrontation: regional meetings are not faring much better. We previously expressed the hope that the Madrid review session of the Conference on Security and Cooperation in Europe would prove to be action-oriented. We recognize that if detente is ever to be revived, it should not reappear merely as a useful slogan, devoid of practical application.
181.	The Conference on Security and Cooperation in Europe provides many opportunities for actual implementation of stated objectives. So far, we have witnessed at Madrid a prolonged exercise in sterile debate, dominated by deadlock. Malta deeply regrets the absence of any genuine movement, even on political initiatives which clearly implement provisions of the Final Act of the Conference on Security and Cooperation in Europe, which was signed at Helsinki in 1975, subscribed to by all participants.
182.	It is certainly not an easy task to identify the cause of the limited performance by the Organization and others on old and new political issues appearing on the agenda. More so than at any other time in history, many of the issues before us are characterized by their interrelatedness. Failure to act constructively in one area creates a spillover effect which hampers progress in other areas. This linkage gives rise to great potential dangers. But at the same time it presents us with a fertile source of opportunity for progress, if we are all prepared to assume our share of responsibility.
183.	One overriding and extremely dangerous element stands out clearly in any review of the contemporary international situation. The uncompromising polarization in attitudes between the superPowers has resulted in entrenchment being the' order of the day and has now completely paralyzed the Organization and the negotiating process. The air is thick with passionate accusations that one or the other of the superPowers is accountable for all our international troubles. In many critical spheres, obsession with doctrine or ideology is rapidly overtaking rational policymaking. Longstanding problems cry out for redress, but, in this regrettable atmosphere, the voice of sanity, reason and justice is in danger of going unheard.
184.	In a shrinking world, the spheres of interest of the major Powers continue to extend and practically encircle the globe, and even to penetrate outer space. It is therefore understandable that the major Powers attract so much attention and, at times, justified criticism. For military and economic power and influence.carry with them the onus of responsibility; to indulge in cavalier behavior  or doctrinal myopia is to play with fire. Hie spread of their exacerbating instability elsewhere must be guarded against.
185.	I believe that the countries of the third world unequivocally reject the harsh dualism of the two superPowers in considering the future of a planet which belongs to all mankind. In the absence of leadership by the superPowers, in the absence of any semblance of cooperation, this dualism has become a pernicious doctrine whose apparent end-result is to scar the landscape with more nuclear weapons, ostensibly to prevent Armageddon, but equally to be prepared to start it. The superPowers must turn away from their present volatile antagonism, and they need help in order to do so.
186.	In these circumstances, the 20-year-old nonaligned movement has to assume a more dynamic and independent role. If the movement acts wisely in concert, it can discourage the superPowers from dangerous involvement in local issues and ensure that they do not use other areas of the world as sites for furthering their interests or for militarily complicating their disputes. The nonaligned countries can provide the matrix for the settlement of many problematic issues, if they can put their own house in order first. Because., if we are to be honest and objective in our world review, we have to admit that even within the nonaligned movement itself there are States which do not always meet their responsibilities in full.
187.	At the thirty-fifth session, 1 gave the Assembly all the relevant details on the dispute between the Libyan Arab Jamahiriya and the Republic of Malta [see 28th meeting]. At that time I underlined Libya's unfriendly action in sending warships to stop the Italian rig, subcontracted by an American oil company from drilling in a concession lawfully awarded by the Government of Malta. Today, 12 months later, I feel I owe all members an honest account of what has happened since then. Malta still has had no redress. Malta today, as it was a year ago, is threatened with military action should it dare to exercise its lawful right and search for oil on its continental shelf. One Mediterranean country after another with Libya foremost among them has explored offshore oil deposits. Only Malta has been denied an equal opportunity.
188.	In this, as in all other disputes, Malta has acted honorably. Within five days of reaching an agreement with Libya, it unconditionally ratified that agreement. Since then, true to its principles, it has desisted from seeking the protection of a strong and friendly country, with old scores to settle, to help it assert its rights. Instead, after four years of patient bilateral negotiations, we asked for the protection of the Security Council.
189.	In return, and in stark contrast, Libya has continued to deploy every procedural and other artifice to delay the submission of the dispute to the International Court of Justice. It is doing this to delay the start of the drilling operations, with the intention of depriving Malta of the benefits of resources which are urgently needed for its economic development.
190.	Libya professes friendship to the people of Malta when addressing the Assembly and the Security Council. As is evident from the report of the Secretary General on the mission of his special representative to Malta and to the Libyan Arab Jamahiriya, the latter country firmly undertook to submit the 1976 agreement to the People's Congress for ratification. It also promised the Council that by no later than midDecember 1980 it would not only have ratified but also referred to the International Court of Justice the special agreement it had signed with Malta four and a half years earlier.
191.	Unfortunately, the record shows that the past 12 months have been characterized by the consistent Libyan resolve to adopt delaying tactics in order not to submit the dispute to the International Court of Justice. The date of midDecember 1980 was not honored. More important, the Libyan Arab Jamahiriya failed to ratify the 1976 agreement. To this very day it insists that a new condition be imposed unilaterally on Malta.
192.	Not even the efforts of the Secretary General, with whom we have fully cooperated in trying to resolve the dispute, have so far produced results. We cannot wait much longer, because our economic independence is being jeopardized.
193.	In the face of this procrastination, the Security Council has failed so far to take any effective action. It has not even called on Libya to desist from any further threat of violence against Malta or insisted that the legal dispute between Malta and Libya be in fact referred to the International Court of Justice without any further delay. Therefore, I appeal once again to all here present to see that justice is done to Malta, a small defenseless country which can only avoid alternative solutions if it can obtain redress through the Organization. Malta's complaint was made more than a year ago, after we had exhausted all our bilateral efforts. All the evidence has been submitted, and there is no valid reason for the Security Council to delay.
194.	It is a matter of great regret for us that Libya seem unable to appreciate the harm that its intransigence on this question is causing to the otherwise friendly relations between the two countries. Again we ask them not to trample so shoddily on the needs of their small neighbor.
195.	In contrast to the confrontational approaches and bellicose posturing of many, Malta has resolutely upheld its policy of freedom from military attachments. Recent events have demonstrated that this determination is not a mere theoretical approach to foreign policy: for us, stated objectives have been translated into real policy measures, even though our anticipated economic development has been retarded by the unfriendly attitude of the United Kingdom and Libya.
196.	In April this year, the House of Representatives of the Republic of Malta approved a motion ratifying a neutrality agreement with Italy. The agreement formally declared our resolve to break with past history and to adopt a new status: to become a beacon of peace in the Mediterranean. We have made it clear that we will refrain from joining any military alliance and from maintaining any foreign military bases. The cornerstone of our foreign policy is neutrality based on the principles of nonalignment. That implies a position of equidistance from the super-Powers. The declaration made jointly with Italy to which we publicly express our thanks for its understanding and practical cooperation has been registered at the United Nations.
197.	At home, we have thereby accomplished in a short span of time what we set out to do. Our energies will now be directed towards an easing of tension and the promotion of peace, particularly in the Mediterranean region. Many of our Mediterranean neighbors have already indicated their support for such a policy. To them alone belongs the initiative.
198.	The historical and cultural bonds among the nations of the Mediterranean and their interdependence in many spheres point to the benefits that would accrue from planned cooperation through appropriate mechanisms. The longer we delay a concerted effort to ensure the independence and security of the region, the more difficult that effort will become.
199.	In following that path, Malta does not overlook the dark omens which cloud the international horizon. At the same time, we recognize the essential sterility of untrammeled militarism. In the last analysis, it is a costly, dangerous and insidiously harmful one-way street. We have turned our backs forever on that approach. Our intention is to strive everywhere to strengthen peace and security, to foster respect for human rights and fundamental freedoms, and to gain wider international recognition of our new status.
200.	The problems confronting the United Nations have been the subject of much debate and analysis. This year, of course, is no exception. However, at the end of the day, when the talking is finished and the problems identified, we must decide how to respond to the challenges facing the Organization. We have to make our institution effective if we really wish to avert becoming resigned to a trend towards disaster.
201.	As we can see, our expectations appear to be steadily shrinking in the face of mounting peril. For instance, in the area of disarmament, we derive comfort from the fact that the two most powerful nations are being urged to return to the negotiating table. I submit that they should never, in fact, have left it in the first place. The stakes are too high for us, and even more for the super
Powers themselves, for the vacuum resulting from the .breakdown of negotiations between them ever to have been countenanced.
202.	Our expectations are sobered even further by the recollection that these contacts between the superPowers have been a constant feature for many years; so have the negotiations on disarmament. The results speak for themselves: they simply have not delivered the expected goods.
203.	It is therefore against the enormousness of the challenge that faces us and the dangerous situation that clearly confronts us that we must examine what we can do in order to improve performance. A number of suggestions have been made. A better use has been suggested for the sums of money spent on diplomatic receptions. Our attention was drawn to the valuable time lost through the late starting of meetings, to our outdated procedures and to the undoubted need to cut down on excess documentation.
204.	These suggestions are, of course, very valuable and should have been acted upon long ago, but we must also ask ourselves honestly whether they strike deeply enough at the heart of the malady which threatens to engulf us. Plastering over the cracks in the present system is not enough. I suspect that we must take a bolder approach if we are realistically to confront the real problems facing us today. It will not be easy and it will be a long process, but a start should be made without delay, for the Organization desperately needs a new injection of hope. We must go further and objectively consider whether the present institutional machinery of the United Nations is in fact the best system we can devise.
205.	Within the Organization too many problems remain unresolved because of institutional impotence. All too often the Security Council fails to live up to its potential as a major contributor to the promotion of international peace and security by successfully defusing dangerous situations before they get out of hand. It has become an arena for the pursuit of national rivalries. Its functional credibility and our expectations of it are at an all-time low.
206.	The world public finds it difficult to understand a Security Council unable to meet while armed conflict is raging in some part of the world, or a Security Council immobilized from making constructive suggestions before a developing situation deteriorates. A different approach is needed and we should consider seriously whether the Council should not be in constant session, not only to respond to emergencies, but preferably to forestall them and also to follow up the implementation of its own decisions.
207.	An alert Security Council, possibly with an even higher level of representation, would gain more prestige in dealing with the issues confronting it. Each Member State serving on the Council could upgrade its Representation to a minister for United Nations Security ,Council affairs, thus providing deliberations on world peace and security with an essential element of continuity and expertise at a higher level of influence.
208.	A panel of experts, composed of distinguished world statesmen and former ministers, well versed in international affairs, could be asked urgently to consider means of strengthening the machinery and functional efficiency of the United Nations and to make recommendations for effective changes.
209.	It has been said that where there is no vision, the people perish. I would submit that the United Nations has at its disposal an ample supply of vision. What we lack are the channels through which that insight and imagination can be constructively applied for the benefit of all mankind.
210.	We stand today at a critical juncture. A mere annual recitation of our articles of faith, and repeated appeals for the emergence of political will, now clearly no longer suffice. Failure to confront and to deal commensurately with the challenges facing us carries with it a heavy penalty, one which we can ill afford to pay.
211.	We have proposed prescriptions for peace and progress, but they have never been utilized. Year after year, we pass hundreds of resolutions which are suffocated by inaction. There is much we can do unilaterally and at the regional level. But there is also much that we can do here. So far, our institution is not dead. But it requires a new lease of life, an upsurge of hope Let us therefore dedicate ourselves to that urgent task without further delay.
